FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NEKO KIMON DEFTERIOS,                             No. 08-55098

               Plaintiff - Appellant,             D.C. Nos. CV-07-00914-JVS
                                                            CR-01-00127-JVS
  v.

UNITED STATES OF AMERICA,                         MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Neko Kimon Defterios appeals from the district court’s order denying his

28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Defterios contends that he was denied effective assistance of counsel

because his counsel in a previous matter failed to pursue a global resolution of that

case and the instant case. The record reflects that during the relevant period, the

instant case was only in the investigatory stage. The Sixth Amendment right to

counsel “does not attach until a prosecution is commenced.” United States v.

Charley, 396 F.3d 1074, 1082 (9th Cir. 2005) (quoting McNeil v. Wisconsin, 501

U.S. 171, 175 (1991)). Thus, Defterios’ claim of ineffective assistance of counsel

fails. See United States v. Zazzara, 626 F.2d 135, 138 (9th Cir. 1980), abrogated

on other grounds as recognized in United States v. Pace, 833 F.2d 1307, 1311-12

(1987).

      AFFIRMED.




                                           2                                   08-55098